Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to remark and amendment filed on 4/30/2021.
b.    	Claims 1-20 are allowed.

Reason for Allowance
	In view of the amendment and updated search with further consideration, claims 1-20 are allowed as the prior art of record, the combined teaching of Babkin and Park fails to disclose the features in a particular manner as claimed.
	Babkin discloses a method for dynamically modifying a database schema in a streaming database management system receives a new database schema, compares the new schema to an existing schema, identifies the differences between the new schema and the existing schema, and applies the identified differences to the database in a single transaction, thereby producing a database organized according to the new database schema.
	Park discloses an event processing system is disclosed that processes events of an event stream and performs the recovery of events during system failure. The recovery of events is performed by generating output sequence numbers for each deterministic output event generated by the event processing system. In an embodiment, the event processing system determines a current output sequence number of a most recently transmitted output event in a output stream of events, a last output sequence number of an output event corresponding to a most recently  fails to teach halting a stream processing application; saving a backup checkpoint for the stream processing application; subsequent to the halting the stream processing application, performing an update comprising adding one or more new executable files to the stream processing application; after the update, restarting the stream processing application; subsequent to the restarting, performing a validation on the stream processing application, including: collecting a first plurality of inbound unique event IDs for a first time window after the restarting, wherein each of the first plurality of inbound unique event IDs corresponds to a particular database record; subsequent to an end of the first time window, determining whether each of the first plurality of inbound unique event IDs has been collected at a location outbound from the stream processing application; and comparing pre-processing data content to post-processing data content output by the stream processing application; and in response to the validation not succeeding, rolling back the stream processing application to the backup checkpoint; or  in response to the validation succeeding, determining not to roll back the stream processing application to the backup checkpoint and allowing the stream processing application to operate using the added one or more new executable files.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/            Primary Examiner, Art Unit 2168